Title: From George Washington to Brigadier General Anthony Wayne, 15 August 1779
From: Washington, George
To: Wayne, Anthony


        
          Dr Sir
          West point August the 15th 1779
        
        I inclose you a Warrant on the Deputy pay Master General for Fifteen hundred Dollars to pay the rewards promised to the first five Men who should enter the Enemy’s works in the attack upon Stony point: Also f⟨or⟩ One Hundred & forty thousand Nine hundred & Twenty Eight Dollars & Eighty two ninetieths of a Dollar, being part of the value of the Stores taken there, the whole value of which the Honourable the Congress with the most generous unanimity, as you will have seen by their Resolution of the 26th Ulto published in General Orders, have directed “to be divided among the Gallant troops by whom the post was reduced.” Besides this last sum, there is a ballance of Seventeen Thousand Seven Hundred & Twelve dollars in the hands of the Quarter Master General for the remainder of the Stores that were taken—which he will pay upon your application. These Two Sums are to be distributed among the Troops within the above description—and in proportion to the pay of the Officers & Men. I am Dr Sir with great regard & esteem Yr Most Obedt sert
        
          Go: Washington
        
      